Citation Nr: 1021989	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  04-02 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Evaluation of chondromalacia of the right knee, currently 
evaluated as 10 percent disabling.

2.  Evaluation of chondromalacia of the left knee, evaluated 
as 10 percent disabling prior to May 15, 2009, and evaluated 
as 20 percent disabling from May 15, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1970 to January 1972.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

In June 2006 and July 2008, the Board remanded the case to 
the RO, via the Appeals Management Center (AMC), for further 
development and adjudicative action.  The case was then 
returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2009).

By way of background, the Board notes that the Veteran is 
currently service-connected for chondromalacia of the right 
knee and left knee.  His right knee disability has been 
assigned a 10 percent disability rating under Diagnostic Code 
5299-5292, by analogy to symptomatic removal of semilunar 
cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259.  
Similarly, the left knee disability was initially assigned a 
10 percent disability rating under 5259.  By way of a 
September 2009 rating decision, the left knee disability was 
assigned a 20 percent evaluation due to limitation of motion.  

The medical records reveal the detection of arthritis in 
November 2000.  Specifically, the Veteran's private 
physician, J.T.G., M.D., opined that a September 2000 VA X-
ray examination showed osteoarthritic changes in the 
bilateral patello-femoral joint.  
 
As noted above, the Board remanded this case in July 2008, 
directing that the Veteran be afforded a VA examination so 
that an appropriate VA examiner could assess the nature and 
severity of the Veteran's right and left knee disabilities.  
Specifically, the VA examiner was asked to comment on the 
presence or absent of arthritis of the knees, and if present, 
offer an opinion as to whether the arthritis is a part of, or 
a manifestation of, the service-connected knee disabilities.  
The Board determined that this information was pertinent in 
deciding the Veteran's claims to determine whether other 
diagnostic codes are applicable in evaluating of the 
Veteran's service-connected knees.  

In May 2009, the Veteran had a VA joints examination of his 
knees and bilateral chondromalacia patellae was diagnosed.  
The VA examiner indicated he had reviewed the claims file for 
the pertinent medical and other history.  However, the 
examiner did not explicitly comment on the presence or 
absence of arthritis, and if present, whether any arthritis 
was a manifestation of the service-connected right and left 
knee disabilities.  Indeed, in the Board's July 2008 remand 
it was specifically requested that the VA examiner comment on 
the presence or absence of arthritis.  If arthritis was 
present, the examiner was asked to opine as to whether the 
arthritis was a part of or a manifestation of the Veteran's 
service connected right and left knee disabilities.  As the 
May 2009 VA examination did not directly address whether the 
Veteran's disabilities were manifested by arthritis, the 
Board cannot find that the essential medical question asked 
in the July 2008 remand directives has been answered.  This 
unanswered question requires further investigation since the 
Board cannot make this medical determination.  See Colvin v. 
Derwinski, Vet. App. 171, 175 (1991).  Further, a remand by 
the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The RO/AMC shall arrange for an 
appropriate VA examiner to review the 
Veteran's claims file, to include a 
review of the May 2009 VA joints 
examination report.  If possible, this 
review should be performed by the same VA 
examiner who conducted the Veteran's May 
2009 VA joints examination.  Following 
this review, the examiner is asked to 
explicitly comment on the presence or 
absence of arthritis of the knees.  If 
arthritis is present, the examiner is 
asked to opine whether the arthritis is 
part of, or a manifestation of, the 
service-connected disability of each 
knee.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


